EXHIBIT 10.14

MORNINGSTAR, INC.
2011 STOCK INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT
[(As Amended and Restated Effective December 3, 2015)]


THIS PERFORMANCE SHARE AWARD AGREEMENT, which includes the Online Grant
Acceptance form (the “Grant Notice”) provided to the Participant named therein
(together, the “Award Agreement”) is made under the Morningstar, Inc. 2011 Stock
Incentive Plan (the “Plan”) as of the Grant Date specified in the Grant Notice.
Any term capitalized but not defined in this Award Agreement will have the
meaning set forth in the Plan.
BETWEEN:
(1)
MORNINGSTAR, INC., an Illinois corporation (the “Company”); and

(2)
The Participant identified in the Grant Notice.

1    GRANT OF PERFORMANCE SHARES
1.1
In accordance with the terms of the Plan and subject to the terms and conditions
of this Award Agreement, the Company hereby grants to the Participant a
Performance Share Award with respect to the number of Performance Shares
determined in accordance with the performance conditions specified in Section 2
(the “Performance Conditions”). The Performance Shares shall constitute
performance-based Restricted Stock Units granted pursuant to Section 3.3 of the
Plan.

1.2
Each Performance Share is a notional amount that represents one unvested share
of common stock, no par value, of the Company (a “Share”). Each Performance
Share constitutes the right, subject to the terms and conditions of the Plan and
this Award Agreement, to distribution of a Share if and to the extent the
Performance Conditions are satisfied and the Performance Shares become vested.

1.3
This Award Agreement is subject to the provisions of the Plan and shall be
interpreted in accordance therewith. The Participant hereby agrees to be bound
by the terms of this Award Agreement and the Plan.


1



--------------------------------------------------------------------------------

EXHIBIT 10.14

1.4
Further details of the Performance Shares granted to the Participant under the
terms of this Award Agreement are set forth in the Grant Notice.

2
PERFORMANCE CONDITIONS

2.1
Subject to the terms of the Award Agreement and the Plan, 70% of the Performance
Shares (i.e., 70% of the Target Number of Performance Shares) shall vest based
on the Company’s Cumulative Revenue accrued for the Performance Period,
determined in accordance with the following schedule:

Performance Level
Cumulative Revenue (millions)
Percentage of Performance Shares that Vest
Threshold
$[__]
[__]%
Target
$[__]
[__]%
Maximum
$[__]
[__]%



For purposes of this Award, “Cumulative Revenue” shall mean the sum of the
Company’s Revenue for each fiscal year in the Performance Period as reported in
the Company’s audited consolidated financial statements. The Cumulative Revenue
targets set forth herein (Threshold, Target and Maximum) shall be adjusted to
reflect acquisitions, dispositions and discontinued operations that occur during
the Performance Period. In addition, the amount of Cumulative Revenue shall be
adjusted to reflect any changes in foreign currency exchange rates during the
Performance Period.
2.2
Subject to the terms of the Award Agreement and the Plan, 30% of the Performance
Shares (i.e., 30% of the Target Number of Performance Shares) shall vest based
on the Company’s EBITDA for the Performance Period, determined in accordance
with the following schedule:

Performance Level
EBITDA (millions)
Percentage of Performance Shares that Vest
Threshold
$[__]
[__]%
Target
$[__]
[__]%
Maximum
$[__]
[__]%




2



--------------------------------------------------------------------------------

EXHIBIT 10.14

For purposes of this Award, “EBITDA” shall mean operating income plus
depreciation and amortization as reported in the Company’s audited consolidated
financial statements, and adjusted to eliminate extraordinary, non-recurring
income or expense items and significant items not considered in determining the
initial performance measures, including, but not limited to, restructuring and
restructuring related charges; changes in the law or in accounting standards;
the impact of significant acquisitions and divestitures of businesses and any
changes in foreign currency exchange rates during the Performance Period.
2.3
The vesting percentage of the Performance Shares shall be determined using
straight-line interpolation between the performance levels set forth above, and
none of the Performance Shares shall vest if performance is below the threshold
performance level. The number of Performance Shares that become vested shall be
rounded down to the nearest whole share.

2.4
The Committee may, in its sole discretion, reduce, but not increase, the
percentage of Performance Shares that vest at any level of performance.

2.5
Subject to, and except as otherwise provided by, the Award Agreement, including
Section 4.2 and Section 4.3 thereof, the Performance Shares that are earned
pursuant to the attainment of the Performance Conditions set forth in Section 2
shall vest only if the Participant has remained in continuous Service until the
last day of the Performance Period.

3
RIGHTS AS A SHAREHOLDER

3.1
Unless and until a Performance Share has been earned and vested and the Share
underlying it has been distributed to the Participant, the Participant will not
be entitled to vote that Share or have any right to dividends, dividend
equivalents or other distributions with respect to that Share; provided that the
number and class of securities subject to this Award Agreement shall be subject
to adjustment in accordance with Section 5.7 of the Plan.

4
TERMINATION OF SERVICE AND OTHER CHANGES IN SERVICE STATUS

4.1
If the Participant’s Service (as defined in Section 4.7) terminates for any
reason other than Disability (as defined in Section 4.6), death or a termination
by the Company without Cause (as defined in Section 4.5), the Participant will
forfeit the right to receive Shares underlying any Performance Shares that have
not been earned and vested at that time.

4.2
If the Participant’s Service terminates on account of the Disability or death of
the Participant, the Performance Conditions shall be deemed to have been
satisfied at the target levels set forth in Section 2, and the Participant shall
become vested in a prorated number of


3



--------------------------------------------------------------------------------

EXHIBIT 10.14

Performance Shares, based on the number of whole months in the Performance
Period prior to the termination of the Participant’s Service. The Shares
underlying such vested Performance Shares shall be distributed to the
Participant or the Participant’s beneficiary under the Plan as soon as
practicable, but in no event later than 2½ months after the last day of the
calendar year in which the Participant’s Service terminates in accordance with
this Section 4.2.
4.3
If the Participant’s Service is terminated by the Company without Cause, the
Performance Period shall continue through the last day thereof and the
Participant shall become vested in the number of Performance Shares that would
have been earned had the Participant’s employment continued through the last day
of the Performance Period, based on the actual attainment of the Performance
Conditions, but prorated to reflect the number of whole months in the
Performance Period prior to the termination of the Participant’s Service. The
Shares underlying such vested Performance Shares shall be distributed to the
Participant in accordance with Section 5.1 of this Award Agreement.

4.4
For purposes of this Award Agreement, "Affiliate” means an entity that is
(directly or indirectly) controlled by, or controls, the Company.

4.5
For purposes of this Award Agreement, “Cause” shall mean the Participant’s: (i)
willful neglect of or continued failure to substantially perform his or her
duties with or obligations for the Company or an Affiliate in any material
respect (other than any such failure resulting from his or her incapacity due to
physical or mental illness); (ii) commission of a willful or grossly negligent
act or the willful or grossly negligent omission to act that causes or is
reasonably likely to cause material harm to the Company or an Affiliate; or
(iii) commission or conviction of, or plea of nolo contendere to, any felony or
any crime significantly injurious to the Company or an Affiliate. An act or
omission is "willful" for this purpose if it was knowingly done, or knowingly
omitted, by the Participant in bad faith and without reasonable belief that the
act or omission was in the best interest of the Company or an Affiliate.
Determination of Cause shall be made by the Committee in its sole discretion.

4.6
Notwithstanding anything in the Plan to the contrary, for purposes of this Award
Agreement, “Disability” shall mean the condition of being “disabled” as provided
in Code Section 409A(a)(2)(C).

4.7
For purposes of this Award Agreement “Service” means the provision of services
to the Company or its Affiliates in the capacity of an employee or a member of
the Board but not as a consultant to the Company or an Affiliate. For purposes
of this Award Agreement, the


4



--------------------------------------------------------------------------------

EXHIBIT 10.14

transfer of an employee from the Company to an Affiliate, from an Affiliate to
the Company or from an Affiliate to another Affiliate shall not be a termination
of Service. However, if the Affiliate for which an employee is providing
services ceases to be an Affiliate of the Company due to a sale, transfer or
other reason, and the employee ceases to perform services for the Company or any
Affiliate, the employee shall incur a termination of Service.
5
TIMING AND FORM OF PAYMENT

5.1
Once a Performance Share is earned and vested and the Committee has certified in
writing the achievement of the Performance Conditions, the Participant will be
entitled to receive a Share in its place. Delivery of the Share will be made as
soon as administratively feasible after its associated Performance Share vests,
but no later than 2½ months from the end of the calendar year in which such
vesting occurs. Shares delivered under this Award Agreement shall be subject to
the Company’s share retention policy, as in effect from time to time.

6
WITHHOLDING OBLIGATIONS

6.1
Without limiting the Company’s power or rights pursuant to Section 5.5 of the
Plan, amounts required by tax law or regulation to be withheld by the Company
with respect to any taxable event arising under this Award Agreement will be
satisfied by having Shares withheld in accordance with Section 5.5 of the Plan.
In addition, the Participant may elect to deliver to the Company the necessary
funds to satisfy the withholding obligation, in which case there will be no
reduction in the Shares otherwise distributable to the Participant.

7
NOTICES

7.1
Any notice or other communication required or permitted under this Award
Agreement must be in writing and must be delivered personally, sent by
certified, registered or express mail, or sent by overnight courier, at the
sender's expense. Notice will be deemed given when delivered personally or, if
mailed, three days after the date of deposit or, if sent by overnight courier,
on the regular business day following the date sent. Notice to the Company
should be sent to Morningstar, Inc., 22 West Washington Street, Chicago,
Illinois, 60602, Attention: General Counsel. Notice to the Participant should be
sent to the address of the Participant contained in the Company’s records.
Either party may change the person and/or address to whom the other party must
give notice by giving such other party written notice of such change, in
accordance with the procedures described above.


5



--------------------------------------------------------------------------------

EXHIBIT 10.14

8
CONSTRUCTION

8.1
The Performance Shares granted hereunder are subject to any rules and
regulations promulgated by the Committee pursuant to the Plan, now or hereafter
in effect.

8.2
The Company and the Participant may amend this Award Agreement only by a written
instrument signed by both parties, provided, that the Company may amend this
Award Agreement without further action by the Participant if (i) such amendment
is deemed by the Company to be advisable or necessary to comply with applicable
law, rule, or, regulation, including Section 409A of the Code, or (ii) if such
amendment is not to the detriment of the Participant.

8.3
The Participant shall agree to the terms of this Award Agreement by accepting
the Grant Notice at the time and in the manner specified by the Company.

 



6

